NOTE: ThiS order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
VISKASE COMPANIES, INC.,
Plaintt`ff-Appellee, ~
V.
WORLD PAC INTERNATIONAL AG, WORLD PAC
INTERNATIONAL USA, AND SUN PRODUCTS
MARKETING UND MANUFACTURING AG,
Defen,dants-Appellants. _
2011-1256
Appea1 from the United States District Court for the
Northern DiStrict of Il1inoiS in case no. 09-CV-5022,
Judge E1aine E. Buck1o.
ON MOTION
ORDER
World Pac lnternational AG, et aI., move without op-
position for Ieave to include a copy of a prior art reference
in the addendum to their blue brief.
Upon consideration thereof,
I'r ls 0RDERED THAT:

VISKASE COMPANIES V. WORLD PAC INTL
The motion is granted
2
FoR THE CotmT
JUL 1 8  /s/ Jan Horba1y
Date J an Horbaly
Clerk
cc: Bradford P. Lyer1a, Esq.
Gary A. Rosen, Esq.
s21
U.S. C0Ud1Eg|lFEPPEALS FOR
Tl'lE FEDERAL ClRCUlT
JUL 1 8 2011
.|AN HORBALY
CLEH(
lo